Title: To George Washington from John Dandridge, 8 October 1789
From: Dandridge, John
To: Washington, George


          
            Sir,
            Williamsburg Octr 8th 89
          
          I take this moment to inform you that I have just recorded a Deed of the Land in Gloucester, to you, agreeable to the price offered in your Letter on that subject; to wit £800.
          You will be so good as to present my affectionate duty to my Aunt, & inform her that her Friends here are well. I am, Sir, with respectful regard, Yr Obt Sert
          
            J. Dandridge
          
        